DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming contracts and determining financial obligations and is, therefore, a method of organizing human activities. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gaming machines with display and processor are nothing more than generic computers as is made clear by the specification.
The claims are drawn to one or more of the statutory categories of invention.
The game rules are as follows:
accessing a database comprising an outcome table having a finite preselected list of a plurality of upcoming game outcomes to be awarded stored thereon, 
wherein the database is configured to cause the entire list of the plurality of the upcoming game outcomes to be awarded to be viewable by a potential player in the order to be awarded prior to the play of the game; and
enabling the potential player to view all the game outcomes from the finite preselected list of game outcomes in the order to be awarded prior to game play; and
allowing the potential player to play or not play the game after viewing the game outcomes.
To summarize what is being claimed, the operators of the system generate a plurality of outcomes for use in the gaming machine.  Before a player plays a game, the player may selectively view all of these outcomes.  Thus, if there are two outcomes, a player might see each of the outcomes. If, for instance, the game is poker, the player would be allowed to see each poker hand in the order to be played.  Clearly, this is a manner of managing a game.  Furthermore, since a player pays a fee if he decides to play and receives an award based on the outcome, this is also a method of determining financial obligations similar to the abstract idea in Smith
It is also a method of contract formation.  The player is in effect saying, “I will pay a fee for the result I have been shown.”  This is contract formation.  (Parties – the player and the operator.  There is an offer – the operator offers a particular game result. There is acceptance by the player paying the fee. And there is bargained for exchange – the fee for the result.)  Thus the claims are drawn to an abstract idea.  
The recited electronic game machine does not constitute “significantly more” since it is essentially a generic computer as is illustrated by Applicant’s specification:
[0019] As an alternative, or in addition to displaying the view of the upcoming one or more outcomes of a game on a game machine display, the upcoming one or more outcomes may be printed out at the game machine or remote from the game machine, for example, at a remote printer.  Further, as an alternative, or in addition to displaying the view of the upcoming one or more outcomes of a game on a game machine display, the upcoming one or more outcomes of a game may be displayed on or by another device other than the game machine.  The device may be any of a number of devices, including, but not limited to, computer, smart-phone, pager, personal digital assistant, cellular telephone, monitor (video or otherwise), tablet, pad, or any other device capable of communicating the upcoming one or more outcomes of a game to a player or potential player whether presently in existence or developed in the future.  Wherein the device may be local or remote to the game machine and may further be associated with one or multiple game machines.  The device may be capable of one, or a combination, of wired or wireless communication.  In one example, the upcoming one or more outcomes may be sent as a text, email, or other electronic message type to a player's or potential players' device, such as, a smart-phone, pager, personal digital assistant, cellular telephone, tablet, pad, computer, or the like.  In another example, the upcoming one or more outcomes may be accessed via the Internet or an intranet and viewable on a player's or potential players' device, such as, a smart-phone, pager, personal digital assistant, cellular telephone, computer, tablet, pad, or the like.  In yet another example, the upcoming one or more outcomes may be displayed on a separate video monitor, associated with a particular game machine or machines.  The preceding are only examples, and are non-limiting, other examples are contemplated within the scope of the invention. 

Nor do the dependent claims add “significantly more” since they merely add to the abstract idea.
Looking at each and every limitation of each and every claim, taken either individually or as an ordered combination, none of the claimed elements constitute “significantly more” than the abstract idea.
In regard to preemption, the CAFC has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015): 
Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.

For these reasons, it appears that none of the claims 1-23 are patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention are unlike Smith because the claims have nothing to do with placing or resolving wagers. But Smith is about determining financial obligations using probabilities.  The CAFC stated: “[a] wagering game is, effectively, a method of exchanging and resolving financial obligations based on probabilities created during the distribution of the cards.” It is the “exchanging and resolving financial obligations” that is analogous to the fundamental economic practices of Alice and Bilski, and thus the reason the Smith claims (and Applicant’s claims) were drawn to an abstract idea.  Clearly, Applicant’s claimed invention is drawn to “exchanging and resolving financial obligations.”
Applicant argues that because the claims are drafted as system claims, they cannot be drawn to a method of contract formation. As the US Supreme Court stated in Mayo (citing Flook):
Those cases warn us against interpreting patent statutes in ways that make patent eligibility "depend simply on the draftsman's art" without reference to the "principles underlying the prohibition against patents for [natural laws]." Flook, supra, at 593, 98 S.Ct. 2522.  (Emphasis Added)

In Applicant’s case, the claims are drawn to a method of forming a contract. The attempt to use the draftsman’s art to make the claims patent-eligible by claiming the method by reciting the (generic) computer system for carrying it out cannot confer patent-eligibility.
Applicant argues that a soda vending machine would fall afoul of this requirement. Applicant overlooks the fact that a soda vending machine is not a generic computer. Applicant has invented an abstract idea implemented on a generic computer. At one time, that might well have been patent-eligible.  But since the Alice decision, such inventions are no longer eligible under §101.
Applicant’s other arguments are drawn to the amended claims.  None of these amendments provide a technical improvement or provide a technical solution to a technical problem.  Maintaining databases and displaying a list of entries from the database is not a technical improvement. Generic computers have been used for such tasks for decades. Applicant has provided no new way to maintain a database. Nor is there any technical problem that is being addressed by Applicant’s invention. This being the case, Applicant’s invention is not drawn to “a practical application” in the sense required by §101.
Applicant was kind enough to paste large sections of the MPEP into his response. While Examiner thanks him for his efforts, it was not necessary.
Applicant argues preemption.  See the quotation from Ariosa in paragraph 12 above.
Applicant states that the claims are not drawn to an enumerated abstract idea.  Please refer to the rejection and the response to arguments above.
Applicant argues that game machines (in this case a generic computer) may involve human interaction at high level, the claims do not recite general known methods of organizing human activity. Applicant is attempting to make §101 dependent on §102 and §103.  
In Mayo Collaborative Services, dba Mayo Medical Laboratories, et al., v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012) at 1303-1304, the US Government (i.e., the Patent Office) filed an amicus brief arguing that novelty should equate to patentability.  The Supreme Court stated:
This approach, however, would make the "law of nature" exception to § 101 patentability a dead letter. The approach is therefore not consistent with prior law. The relevant cases rest their holdings upon section 101, not later sections. Bilski,561 U.S. ___, 130 S.Ct. 3218, 177 L.Ed.2d 792; Diehr, supra; Flook, supra; Benson, 409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273. See also H.R.Rep. No. 1923, 82d Cong., 2d Sess., 6 (1952) ("A person may have `invented' a machine or a manufacture, which may include anything under the sun that is made by man, but it is not necessarily patentable under section 101 unless the conditions of the title are fulfilled" (emphasis added)).

In Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), Ultramercial made the same argument.  The court rejected that argument out of hand:
“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity… We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.”

 “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’ Those “additional features” must be more than “well-understood, routine, conventional activity… That some of the eleven steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims at issue.”
 
Applicant’s argument that the claims are drawn to “game mechanics” is not persuasive. No matter how Applicant choses to characterize the claimed invention, the claims are drawn to a 
Applicant argues that the claims do not recite players or human actors. Claims are interpreted in light of the specification. If Applicant is really saying that no human ever gets to see the output from his generic computers and no human ever gets to interact with the system in any way, then the claims do not even pass the old – useful, tangible, and concrete standard.  Applicant would be well advised to review §101, which states in pertinent part: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor…”  
If Applicant really wishes to argue that the claimed invention is not be used by humans, then the system is not useful and is certainly not eligible under §101.
Applicant argues that the claimed invention is a “practical application.”  In the sense that the term is used in §101 analysis, in order to be a “practical application,” the invention must be drawn to a technical solution to a technical problem or a technical improvement to the way a computer (or other piece of hardware operates).  In the present case, there is no technical problem and no technical improvement. Therefore, Applicant’s invention fails to provide a “practical application.”
Applicant appears to be arguing that the claimed invention is implemented on a “particular machine.”  As Applicant’s own specification clearly shows, this is simply not the case.  (See paragraph 9 above.) Applicant’s specification includes a laundry list of “machines” upon which the invention is implemented.  There can be no possibility of entertaining the idea 
Applicant attempts to list “technical improvements.”  None of these are in the least technical.  Applicant surely cannot seriously argue that computers don’t normally display data.  And that is all Applicant is listing as technical improvements – the simple display of data.  Where is the technical improvement?
Applicant again argues preemption.  Please see the answer to this argument presented above and on numerous previous occasions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799